Exhibit 10.1

 

SECOND AMENDMENT TO ASSET PURCHASE AGREEMENT

 

This Second Amendment to Asset Purchase Agreement (this “Amendment”) is entered
into as of November 9, 2016 with respect to the Asset Purchase Agreement dated
as of April 4th, 2016 (the “Original Agreement”) by and between OncoSynergy
Inc., a Delaware corporation (“OS”) and DanDrit BioTech USA Inc., a Delaware
corporation (“DanDrit”). Each of the parties to this Agreement is individually
referred to herein as a “Party” and collectively as the “Parties”. Capitalized
terms used but not defined herein shall have the meanings ascribed to them in
the Original Agreement.

 

RECITALS

 

Whereas, OS and DanDrit are parties to the Original Agreement; and

 

Whereas, the Parties wish to (i) waive certain closing conditions set forth in
the Original Agreement and (ii) extend the final date of the Closing, subject to
the terms set forth herein.

 

AGREEMENT

 

Now, Therefore, for good and reasonable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties intending to be
legally bound, hereby agree as follows:

 

1.Amendments to the Original Agreement.

      

  (i) Section 2.1 of the Original Agreement is hereby amended and restated as
follows:

 



“The Purchase Price. DanDrit hereby covenants and agrees to pay to OS the
Purchase Price, subject to the terms and conditions herein. The Purchase Price
for the Purchased Assets shall be as follows: at Closing, provided all
conditions precedent have been fulfilled or waived (i) OS shall receive a number
of shares of common stock, par value 0.0001 (“Common Stock”) of DanDrit equal to
the number of shares of Common Stock outstanding immediately prior to the
Closing (the “Consideration Shares”), and (ii) in the event that, immediately
prior to the Closing there shall be outstanding any option, right, warrant,
call, convertible security, right to subscribe, conversion right or other
agreement or commitment to which DanDrit is a party or which are binding upon
DanDrit providing for the issuance by DanDrit or transfer by DanDrit of
additional shares of DanDrit’s capital stock (each a “Derivative Security”), OS
shall receive a Derivative Security or Derivative Securities of like tenor,
exercisable or convertible into a like number of shares of Common Stock, and
having rights, preferences, terms and conditions consistent in all other
respects with such outstanding Derivative Security, it being understood and
intended that immediately following the Closing OS will hold between 33% and 40%
of the capital stock of DanDrit on a fully diluted basis, assuming the exercise
or conversion in full of all outstanding Derivative Securities of DanDrit. The
Consideration Shares and any Derivative Securities delivered pursuant to clause
(ii) above may collectively hereinafter be referred to as the “Consideration
Securities”).”

 

(ii)Section 3.6 of the Original Agreement is hereby deleted.     (iii)Section
4.2(a) of the Original Agreement is hereby amended to delete Section 4.2(a)(i)
and Section 4.2(a)(viii).

 



 

 

 

  (iv) Section 4.2(a)(v) of the Original Agreement is hereby amended and
restated as follows:

 

“(v) DanDrit’s governance structure as approved by the Board of Directors of
DanDrit and agreed to by OS, including evidence that, effective as of the
Closing, each of Allen Salmasi and W. Shawn Carbonell has been appointed as a
director of DanDrit, and that DanDrit’s Board of Directors is constituted of
five directors, consisting of two current directors of DanDrit, Messrs. Salmasi
and Carbonell and a fifth independent director, unaffiliated with either DanDrit
or its stockholders or with OS, appointed by DanDrit and mutually acceptable to
DanDrit and OS;”

 

(v)Section 4.3(b) of the Original Agreement is amended as follows:

 

“(b) Name Change. At a time to be determined by the DanDrit Board of Directors,
DanDrit will consider changing its name to OncoSynergy Inc. and if DanDrit so
changes its names, OS will change its name to a name not confusingly similar to
OncoSynergy Inc.”

 

  (vi) Section 4.3 of the Original Agreement is hereby amended to add the
following:

 

“(e) The Parties agree that the Closing will not take place until such time as
each of the Board of Directors of OS and DanDrit has granted its approval in its
sole discretion, whether or not all Closing conditions are met, and authorized
the Closing.”

 

2.Conforming Changes. All provisions in the Original Agreement and any
amendments, attachments, schedules or exhibits thereto in conflict with this
Amendment shall be and hereby are changed to conform to this Amendment.    
3.Full Force and Effect. The remainder of the Original Agreement is not amended
hereby and shall remain in full force and effect, except as otherwise set forth
in this Amendment. The Parties hereby ratify and confirm the terms and
conditions of the Original Agreement, as supplemented and amended by this
Amendment.     4.Recitals. The Recitals above are true and correct and are
hereby incorporated by reference.     5.Governing Law. This Amendment shall be
governed by, and construed and enforced in accordance with, the laws of the
State of Delaware, without regard to conflict of laws. Any and all actions
brought under this Amendment shall be brought in the state or federal courts of
the United States sitting in the City of New York, New York, Borough of
Manhattan and each Party hereby agrees to the jurisdiction of such courts and
hereby waives any right to object to the convenience of such venue.    
6.Counterparts. This Amendment may be executed in counterparts (including by
means of facsimile or electronic transmission), each of which shall be deemed an
original but all of which, when taken together, will constitute one and the same
agreement.

  

[Signature page follows.]



 



 2 

 

 

In Witness Whereof, the Parties have executed this Amendment as of the date set
forth above.

 

  ONCOSYNERGY INC.         By:  /s/ W. Shawn Carbonell     Name: W. Shawn
Carbonell     Title:   President & CEO         Address: 409 Illinois Street,
San Francisco, CA 94158
Attn: W. Shawn Carbonell           DANDRIT BIOTECH USA INC.         By: /s/ Eric
Leire      Name: Eric Leire     Title:   CEO & President         Address: 
Fruebjergvej 3, Box 62     2100 Copenhagen, Denmark     Attn: Eric Leire

 

 

 



 

 